Exhibit Ministry of justice (symbol of Israel) The companies Register State of Israel The Companies Law 5759-1999 Certificate of change of a company name I herby confirm based on decision and according to clause 31(b) to the Companies Law 5759 - 1999 The Company PIMI MARION HOLDINGS LTD Change her name and from now it will be called by the name PIMI AGRO CLEANTECH LTD Given by my hand signature in Jerusalem 6 in Tishri 5769 05/10/2008 Company no. 513497123 Shaldon Avidan, Adv (signature) In the name of the Companies Register
